These appeals to the Superior Court, one from the Common Pleas of Luzerne County, the other from the Common Pleas of Clearfield County, were certified to this court pursuant to section 10 of the Act of June 24, 1895, P. L. 212, 17 PS sections 197, 198. In the certificate it was stated that "the same legal question is involved in both of the above appeals."
In the first case, an opinion reversing the judgment appealed from was written by President Judge KELLER, from which Judges KENWORTHEY and RHODES dissented. In the second, affirming the judgment appealed from, the opinion was written by Judge HIRT, Judge RHODES dissenting.
The question for decision was stated by President Judge KELLER to be: "Where land, subject to a valid judgment, is conveyed by deed, which is at once recorded, does the lien of the judgment bind the land in the possession of the terre-tenant for a period of five years from the date of the recording of the deed, even though the judgment was not subsequently revived against the judgment debtor by scire facias within five years of the entry of the judgment?" The question was answered in the affirmative.
We adopt the judgment of the Superior Court rendered in each of the cases.
Judgments affirmed. *Page 54